Title: From George Washington to Colonel Daniel Brodhead, 10 May 1779
From: Washington, George
To: Brodhead, Daniel



Dr Sir
Head Quarters Middlebrook 10th May 1779

Your favor of the 17th ultimo came duly to hand.
I think it not unlikely, that the resolve of Maryland, may stop the march of Rawlings broken Regiment. In making your arrangements therefore, you will not place much dependance on this reinforcement.
You will be enabled by refering to my last letters of the 21st April, and 3d instant, to judge of my sentiments respecting the garrison at Fort Laurens. The continuance of which I have said, must depend upon the support you can give it, and the resistance it is capable of making against field artillery, if there is any probability of these being employed against it. But If it is concluded to hold this post no time should be lost, to render it cannon proof. In the mean time all useless stores, or such as are not necessary to complete its defence should be withdrawn. But whether this is to be accomplished by horses, or craft, sent him for that purpose, can only with propriety be determined by those on the spot.

From a general consideration of circumstances and situation, I am induced to give Fort McIntosh the preference, as to covering the country. It appears to me also, as the most advantagious post in case of offensive operations; because of its being so far advanced on the frontier. As to its serving to keep up an idea of hostility, the argument is not to be admitted unless Fort Laurens should be also deserted.
You speak uncertainly with regard to evacuating Cauhawa. Not sufficiently informed in the principles on which it has been established; nor of its real importance, relative to the cover it affords the inhabitants, I am at a loss what to advise. I can only propose a close comparison, of the alarm an evacuation would occasion, with the advantages which may be derived from the garrison, in case it should be withdrawn. This reasoning will apply to the smaller posts in general; the utility of which you seem to suggest; as less profitable than the purposes to which their troops could be employed. In the gross, I agree with you, in prefering patroling parties to a number of small garrisons—and to employing these, in irruptions, whenever it can be attempted with a moral certainty of success.
I shall endeavour to find some French officer answering your description—and mention to the board of war your request for a few swivils. At this juncture you will not suffer much by a want of engineers.
If the companies raising in Westmoreland and Monongahala counties, are not in forwardness; or if they should not appear to be essentially useful, I would have them dismissed. We are not over burthened with provisions, nor should we venture to encrease our public expences, except in cases wholly unavoidable.
For similar reasons Captain Heths company must be kept strictly to its duty, or be immediately dismissed. I cannot see the public imposed on, or the purposes for which men were raised perverted. I am much obliged to you, for your attention to these matters.
Capn Sample has received a warrant for 20,000 dollars for the recruiting service. The officers on this business, will observe, that the men of one State, are not to be inlisted into the regiment of another. This supply I hope will not come in a bad time, and will assist in filling up your regiment. I imagine you have been misinformed relative to Virginia giving by a law of the State 14, or 1500 dollars bounty for an 18 months inlistment. However if the men should not inlist freely the money must be employed to other occasions (such for instance as pay for the regiment) as it is difficult to obtain the requisite supplies.
You seem to be so well acquainted with the policy of cultivating, and preserving a good understanding with the Delawares, and other well disposed Indians, as to render any thing in addition to what I have said in my last letter, unnecessary. I wish we had in our hands a sufficiency of such articles as have weight with these people; either in directing their arms, or conciliating their friendship. But when these are not to be procured we must use the best means in our power to effect these purposes.
I cannot conclude without recommending the strictest œconomy in all your conduct and operations. You may be assured it is become indispensibly necessary; and that you cannot pursue more effectual measures of recommending yourself to public favor and thanks, than by an attention to its interests at this period of its affairs. I earnestly recommmend also, that the batteaux and other vessels which are built for the public use, may be held in a manner sacred, otherwise they will get dissipated, and when the moment arrives that they will be wanted, none will be found. I am dear sir with due regard your obedient and hble servt
Go: Washington
